DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to Applicant’s amendment filed on 2/16/2021 from which Claims 1-4 and 6-15 are pending, where Claim 13 is amended and Claim 15 is added.  Claim 5 is cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 2/16/2021.   
Claim Rejections - 35 USC § 103
Claims 1-4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013086451 (already made of record, hereinafter Takenaka) and further in view of Hayasaka et al. (WO 2014112134 A1, using as a translation US 20160024327 to Ookawa et al.).  
Regarding claim 1, Takenaka discloses a sheet comprising, in order a coloring base film, print layer, adhesion agent layer, overlay film layer, and coating layer (Takenaka Para 13) Takenaka discloses the print film comprising as a paint component titanium oxide (Takenaka Para 17). Takenaka is directed to sheets for exterior uses (Takenaka Para 1) and discloses the coloring base film comprises titanium dioxide (Takenaka Para 15).  
Takenaka is silent on the thickness of the print film, and does not disclose the print film may comprise manganese oxide.  
Hayasaka discloses a coating composition and coating film comprising inorganic pigments with excellent weatherability (Hayasaka Abstract, Para 32) which favorably may include manganese oxide and may comprise oxide mixtures including titanium oxides such as Ti-Mn-Cu oxide (Hayasaka Paras 57, 58) Hayasaka discloses the coating film is suitable for coating on a substrate that is colored white by a layer comprising titanium dioxide (Hayasaka Para 125). Hayasaka discloses colored layers preferably have a thickness of 1 to 50 microns (Hayasaka Para 124, units found in original document at corresponding Paragraph 104).  Hayasaka discloses the composition may comprise 2 to 5000 parts by weight binder resin per 100 parts by weight inorganic pigment (Hayasaka Para 112), wherein examples include compositions with about 33 wt% or about 66 wt% total pigment based on nonvolatile components (Hayasaka Paras 131, 132, 230-233, Tables 7, 8, Examples 301, 318).  Hayasaka discloses the pigment may comprise up to 95.7 wt% of the black inorganic pigment (oxide) (Hayasaka Para 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the coating composition of Hayasaka as the print film of Takenaka in order to gain the benefit of excellent weather resistance and resistance to overheating as taught by Hayasaka (Hayasaka Para 32) with a reasonable expectation of success given both Takenaka and Hayasaka as shown above have titanium type metal oxide pigments for coatings.
Regarding claim 2, Hayasaka discloses lightness values such as 24 or less (Hayasaka Para 120).
Regarding claims 3, 4, Hayasaka discloses pigments including composite oxides with three metals including titanium such as Ti-Mn-Cu oxide (Hayasaka Para 57).
Regarding claims 6, 7, Takenaka in view of Hayasaka does not require carbon black (Hayasaka Para 34). There is no requirement in Takenaka of carbon black.
Regarding claim 8, Takenaka discloses the coloring base film is a colored resin sheet (Takenaka Paras 14, 15).
Regarding claim 9, Takenaka discloses a top coating formed from resins such as acrylic polyol and hexamethylene di-isocyanate along with UV absorbant (Takenaka Paras 18, 22), i.e. resins that are cured.
Further, this process is a process limitation in a product claim. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 
Regarding claim 10, Takenaka discloses adhesion agent layer made from resin between print layer and overlay film layer (Takenaka Paras 8, 13).  
Regarding claims 11, 12, Takenaka discloses the sheet is used as the surface of (is attached to) articles (adherent) such as an exterior door for a dwelling, shop, marine vessel, or car barn to enhance weatherability (Takenaka Paras 1, 30), wood doors being notoriously well known for dwellings.  
Regarding claim 14, Takenaka discloses satisfactory interlaminar adhesion may be maintained, including over time and with satisfactory weatherability, by choosing components such as the overlay film layer (Takenaka Paras 5, 10, 11, 18). Hayasaka discloses formulating the coating for adequate adhesion (Hayasaka Para 113).  
Takenaka in view of Hayasaka does not explicitly teach a peel strength such as 15 N/25 mm after aging as claimed. However, given that Takenaka in view of Hayasaka discloses the same structure, and components, for the same purpose including weatherability and interlaminar adhesion as disclosed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose components for the sheet of Takenaka in view of Hayasaka with adequate adhesion, including peel strength as presently claimed.   
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013086451 (already made of record, hereinafter Takenaka) and further in view of Hayasaka et al. (WO 2014112134 A1, using as a translation US 20160024327 to Ookawa et al.) further in view of U.S. 6,221,147, Sakoske et al (hereinafter “Sakoske”).
Regarding claims 13 and 15 Takenaka in view of Hayasaka is applied as to Claim 1, however Takenaka as modified by Hayasaka although disclosing pigments including composite oxides composed of a metal oxide include black inorganic pigments containing, as the main component, an oxide of a metal selected from the metals group composed of metals of groups 4 to 11 does not expressly disclose consisting of manganese and at least one metal other than manganese of group 2, 4 or 15.  Takenaka with Hayasaka also discloses at ¶ 0057 the composite metal oxides composed of metals of period 4 (namely, Ti, V, Cr, Mn, Fe, Co, Ni and Cu), or an oxide containing two or more metals selected from the above metals group.  Examples of composite metal oxides containing two or more metals selected from the above metals group include oxides containing Mn --Cu, Cr--Mn, Fe--Mn, Ti--Mn --Cu, Mn--Fe--Cu, or Cr--Mn--Cu. 
Sakoske discloses in the abstract and at pages and lines: 1, 15-30; 2, 27-38; 4, 3-5;  and 5, 41-55, Bismuth manganese oxide pigments are used as additives to various materials such as plastics, plastic or organic coating compositions, glass and ceramic coating compositions, and the like. The bismuth manganese oxide pigments preferably comprise Bi2Mn4O10 crystallized in the orthorhombic crystal structure.  The pigments possess improved reflectance characteristics, particularly in the IR region, and may reduce IR-induced heat buildup.  These infrared reflective properties exhibit much less heat buildup and much higher infrared radiation reflectance in comparison with commercial black 2O4, (Co,Fe)( Fe,Cr)2O4, silica, alumina, wollastanite, feldspar, titania, and the like.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Here Takenaka in view of Hayasaka have manganese composite oxide pigments which can have copper or iron for the purpose of having black inorganic pigments for resistance to overheating by sunlight.  Sakoske has bismuth manganese oxide pigment that is dark in the visible region for the purpose of providing high infrared (IR) 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to use the coating composition of Takenaka as modified by Hayasaka as the print film, as afore-described for Claim 1, where from Sakoske bismuth manganese oxide as a dark pigment in the visible range also useful with copper or chromium or iron oxide pigments is substituted for manganese copper oxide or manganese chromium oxide, manganese copper chromium oxide or manganese iron copper oxides of Takenaka in view of Hayasaka having the same purpose and motivated to have infrared reflective properties exhibiting much less heat buildup and much higher infrared radiation reflectance in comparison with commercial black pigments as for Claims 13 and 15.   Furthermore the combination of Sakoske with Takenaka modified by Hayaska has a reasonable expectation of success given both have composite particles of with manganese oxide, the former with bismuth but useful with copper or chromium or iron in composite particles while the latter has metal oxides of manganese with copper or chromium or iron, and both Sakoske and .   
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.  In response to the amendments, the rejections under 35 USC 103 are modified. In light of the amendments, new rejections are made. 
Applicants traverse the rejection under 35 U.S.C. 103 and argue that the combination of the required thickness of the decorative layer and the content of the of the composite oxide containing at least manganese provides improved heat-insulating performance and low lightness value while ensuring good weather-resistant contact to the decorative sheet and maintaining the low lightness value of the decorative sheet (see, for example, abstract and paragraph [0006] of the specification).  Applicants asset that in particular, the upper limit of the thickness of the decorative sheet being 13 μm provides an excellent weather-resistant contact of the layers of the decorative sheet (i.e. resistance to peeling; see paragraph [0067]).  As shown in Table 1 on page 30 of the specification, decorative sheets within the thickness recited by claim 1 show excellent weather-resistant contact (Examples 1-6), whereas a decorative sheet thicker than the recited range (15 μm) showed inferior weather-resistant contact (Comparative Example 2).  The upper limit of the thickness of the decorative sheet being 13 μm also provides excellent heat insulating performance by having high solar reflectance (see paragraph [0072] and Table 1).  The lower limit of the thickness of the decorative sheet being 0.7 μm or more bestows a low lightness value of under 55 to the decorative sheet (see Examples 1-6 in Table 1). A lightness value of under 55 is desirable for a material with dark and muted colors (see, for example, paragraphs [0025] and [0046] of the present specification). The results in Table 1 show that compositions satisfying the lower limit of the thickness recited in claim 1 have a lightness value under 55 (Examples 1-6), whereas a decorative sheet thinner than the recited range (0.5 μm) showed a poor lightness value of 60 (comparative example 1). In summary, the results show that the upper and lower limits of the thickness of the decorative layer as recited in claim 1 provide a product with excellent weather-resistant contact, heat-insulating performance, and low lightness value at the same time.  Applicants submit that Hayasaka generally discloses that the range of the thickness of the colored layer is 1 to 50 μm. However, Hayasaka provides no direction to thickness values in the range required by claim 1, and is silent about the significance of the selected thickness on properties such as the heat-insulating performance of the decorative sheet, the weather-resistant contact to the decorative sheet, and obtaining the low lightness value of the decorative sheet. Furthermore, the only disclosure Hayasaka provides regarding the "weather resistance" is in the context of  preventing color fading (see paragraphs [0177]-[0l 78]). Hayasaka is silent about weather resistant contact and provides no direction as to how weather resistant contact may be improved, and particularly does not recognize the significance of limiting the thickness of the decorative layer.  Applicants contend that in Hayasaka's Examples, the thickness of the colored layer is 15 μm (see paragraph [0234]), which is the same thickness as that of the decorative layer for Comparative Example 2 in the present specification. As seen in Table 1, a decorative sheet with a 15 μm thick decorative layer does not have the excellent solar reflectance and weather-resistant contact the decorative sheet of claim 1 has.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
Further in response, the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of pigment content from 30 to less than 70 to more than 70 to 75 % by mass.  Also the data are not persuasive given the data only shows a decorative layer with a particular amount of acrylic-urethane resin as a binder and the pending claims do not even have a binder let alone a particular amount of acrylic-urethane binder for the decorative layer.  Also the data have a particular base sheet of polypropylene resin whereas the pending claims are open to any type of base sheet including glass or thermosetting resins.  Also the data has a sheet with a two-part curing type urethane resin based adhesive where only pending claim 10 has a general resin layer between the decorative layer and the surface protective layer.    
On pages 6-7 of the response, applicant argues that neither Takenaka nor Hayasaka discloses a composite oxide containing at least manganese oxide in the amounts required by claim 1.  However, as set forth above, Hayasaka is explicitly drawn to compositions comprising composite metal oxides such as Ti-Mn-Cu oxide (Hayasaka Para 57). Additionally, with regard to the amounts of the composite metal oxide (B), it is 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vanier et al (US 20003/0158316) discloses mixed oxides containing wherein the metal is selected from zinc, titanium, cerium, manganese, bismuth, copper, zirconium and iron for forming a film. (See abstract).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787